william prentice cooper iii petitioner v commissioner of internal revenue respondent docket nos 24178-09w 24179-09w filed date p filed two claims for a whistleblower award with r under sec_7623 i r c r sent a letter to p denying the claims because an award_determination could not be made under sec_7623 i r c p subsequently filed petitions in this court seeking review of r’s denial of the whistleblower claims r filed motions to dismiss these cases for lack of jurisdiction on the ground that no determination notice under sec_7623 i r c was sent to p to which p objected that the letter r sent was a valid determination notice held r’s letter was a determination conferring jurisdiction on this court we shall therefore deny r’s motions to dismiss for lack of jurisdiction joseph g giannola and robert j mauceri for petitioner holly h styles and alex shlivko for respondent verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner opinion kroupa judge these cases are before the court on respondent’s motions to dismiss for lack of jurisdiction we decide for the first time whether a letter sent by respondent to petitioner denying petitioner’s whistleblower claims con- stitutes a determination within the meaning of sec_7623 that would confer on us jurisdiction to review denial of the claims we find that the letter was a determina- tion and that we therefore have jurisdiction background the following is stated for purposes of resolving the pending motions at the time of filing the peti- tions petitioner resided in nashville tennessee information petitioner an attorney submitted two form sec_211 applica- tion for award for original information to the internal rev- enue service irs in concerning alleged violations of the code he alleged in the two claims that certain parties had failed to pay millions of dollars in estate and generation- skipping transfer_tax petitioner alleged in one claim that a_trust having over dollar_figure million in assets was improperly omitted from the gross_estate of dorothy dillon eweson ms eweson resulting in a possible dollar_figure million underpayment in federal estate_tax he learned of the alleged omission by representing the widow of ms eweson’s grandson who is also the guardian of a pur- ported beneficiary of the trust he also verified the informa- tion by examining the public records and the records of his client petitioner alleged in the other claim that ms eweson impermissibly modified two trusts as part of a scheme to avoid the generation-skipping_transfer_tax the trusts at issue had a combined value of over dollar_figure million at the time of ms eweson’s death in petitioner learned of the alleged violation through his representation of the widow of ms eweson’s grandson he also verified the information by examining the public records and the records of his client petitioner submitted additional information to support the allegation several months after filing the claim he provided all section and code references are to the internal_revenue_code unless otherwise indicated verdate 0ct date jkt po frm fmt sfmt v files cooper sheila united_states tax_court reports newly discovered filings from a new york surrogate’s court_proceeding in which a corporate trustee challenged the trust modifications as designed primarily to evade taxation peti- tioner also provided a legal memorandum and draft legal documents from ms eweson’s attorneys that indicated the trusts were modified as part of a scheme to avoid the genera- tion-skipping transfer_tax respondent’s whistleblower office whistleblower office notified petitioner that it had received the whistleblower claims the office explained that petitioner’s information would be used to determine whether to further investigate the alleged violations the whistleblower office also told petitioner that he would be informed at the conclusion of the review and investigation whether petitioner’s information met the criteria for paying an award the whistleblower office did not contact petitioner again until nine months later when the office sent him a letter denying the claims the letter the letter stated that respondent had considered petitioner’s whistleblower claims it explained that an award_determination could not be made under sec_7623 because petitioner did not identify federal tax issue s upon which the irs will take action the letter further explained that an award was not warranted for either claim because petitioner’s informa- tion did not result in the detection of the underpayment of taxes petitioner filed two separate petitions in this court in response to respondent’s denial of the whistleblower claims respondent filed motions to dismiss for lack of jurisdiction in both proceedings on the ground that no determination notice had been issued to petitioner petitioner objected to the motions that the letter constituted a determination confer- ring jurisdiction on this court under sec_7623 to review respondent’s denial of the whistleblower claims discussion we decide for the first time whether respondent’s letter denying petitioner’s whistleblower claims constitutes a determination that gives this court jurisdiction under sec_7623 we begin with the tax court’s jurisdiction the full text of sec_7623 is set forth in the appendix verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by con- gress 88_tc_1175 85_tc_527 the tax_court is without authority to enlarge upon that statu- tory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 83_tc_626 83_tc_309 we turn now to an overview of our jurisdiction regarding whistleblower claims i overview of the whistleblower award program the secretary has long had the discretion to pay awards to persons providing information that aids in detecting underpayments of tax and detecting and bringing to trial and punishment persons guilty of violating the internal rev- enue laws sec_7623 the discretionary whistleblower awards have been arbitrary and inconsistent however because of a lack of standardized procedures and limited managerial oversight see treasury_inspector_general_for_tax_administration rept the informants’ rewards program needs more centralized_management oversight date it took an average of years for a discretionary award to be paid and an average of months for a claim to be rejected id pincite moreover most rejected claims did not provide the rationale for the reviewer’s deci- sion because of concerns about disclosing confidential return_information to the whistleblower id pincite congress enacted legislation in to address perceived problems with the discretionary award regime the legislation tax relief and health care act of trhca publaw_109_432 div a sec_406 120_stat_2958 effective date the legislation amended sec_7623 to require the secretary to pay nondiscretionary whistleblower awards and to provide this court with jurisdiction to review such awards a whistleblower is now entitled to a minimum nondiscretionary award of percent of the collected pro- ceeds if the commissioner proceeds with administrative or judicial action using information provided in a whistleblower verdate 0ct date jkt po frm fmt sfmt v files cooper sheila united_states tax_court reports claim sec_7623 the whistleblower ha sec_30 days from the issuance of a non-discretionary award_determination to file a petition in this court sec_7623 the legislation also directed the secretary to issue guidance for the operation of a whistleblower office adminis- tered by the irs trhca sec_406 120_stat_2959 the whistleblower office is responsible for reviewing submitted whistleblower claims or assigning them to the appropriate irs office for review id sec_406 120_stat_2960 the office is authorized to seek additional assistance from the whistleblower if necessary id sec_406 the commissioner issued guidance to taxpayers on filing nondiscretionary whistleblower award claims in early see notice_2008_4 2008_1_cb_253 whistleblowers must fully complete and submit a form_211 id sec_3 c b pincite the whistleblower office will acknowledge receipt of the claim in writing id sec_3 c b pincite the whistleblower office will send correspondence to the whistleblower once a final_determination regarding the claim has been made id sec_3_11 c b pincite final whistleblower office determinations regarding awards may be appealed to this court id awards will not be paid how- ever until there is a final_determination of the tax_liability and the amounts owed are collected id sec_3 c b pincite the commissioner also issued procedural guidance on how whistleblower claims will be processed see internal_revenue_manual irm pt date in general whistle- blower claims will be denied where the information provided does not a identify a federal tax issue upon which the irs will act b result in the detection of an under- payment of taxes or c result in the collection of proceeds see id pt the whistleblower will be notified by the award is reduced in certain circumstances for example the award is reduced where the whistleblower planned or initiated the actions that led to the underpayment_of_tax sec_7623 and furthermore an award is available only if the taxpayer had gross_income exceeding dollar_figure for any year at issue and if the amount in dispute including tax penalties additions to tax and additional_amounts exceeds dollar_figure million sec_7623 120_stat_2960 the legislation also requires the secretary to provide an annual report to congress on whistleblower claims filed and awards issued under sec_7623 tax relief and health care act of publaw_109_432 div a sec_406 120_stat_2960 irm pt was updated on date to provide additional guidance for evaluating a whistleblower claim verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner the whistleblower office once an award decision has been made see id pt ii analysis a section determination under we must now decide whether respondent’s letter con- stituted b respondent argues that there was no award_determination because petitioner’s information was not used to detect underpayments of tax or to collect proceeds respondent argues that there can be a determination for jurisdictional purposes only if the whistleblower office undertakes an administrative or judicial action and thereafter determines to make an award respondent incorrectly interprets sec_7623 the statute expressly permits an individual to seek judicial review in this court of the amount or denial of an award_determination see staff of joint comm on tax- ation technical explanation of h_r the tax relief and health care act of pincite j comm print the provision permits an individual to appeal the amount or a denial of an award_determination to the united_states tax_court within days of such determination accordingly we find that our jurisdiction is not limited to the amount of an award_determination but includes any deter- mination to deny an award respondent further contends that the letter was not a determination because it was not labeled a determination we find the labeling not dispositive we have held that the name or label of a document does not control whether the document constitutes a determination see 131_tc_47 moreover we have held in other contexts that our jurisdiction is established when the commissioner issues a written notice that embodies a deter- mination 119_tc_252 a form decision letter issued after an equivalent_hearing con- stituted a determination conferring jurisdiction under sec_6330 117_tc_159 a written notice to proceed with the collection action constitutes a determination 114_tc_492 a determination notice is the jurisdic- tional equivalent of a deficiency_notice pursuant to sec_6212 verdate 0ct date jkt po frm fmt sfmt v files cooper sheila united_states tax_court reports respondent’s letter was issued in accordance with the award_determination procedures these procedures were established in the irm and notice_2008_4 respondent issued the letter to petitioner after receiving and reviewing the whistleblower claims respondent issued the letter to peti- tioner after several months of investigating whether to pursue the claims the letter states respondent’s final conclu- sion that petitioner is not entitled to an award and provides an explanation for this conclusion moreover respondent’s reasons for denying the claim are taken verbatim from the irm list of possible reasons for denying claims see irm pt there is no dispute that the letter put mr cooper on sufficient notice to file a petition with this court as he did so timely respondent’s letter is therefore a deter- mination because it constitutes a final administrative deci- sion regarding petitioner’s whistleblower claims in accord- ance with the established procedures accordingly we find that we have jurisdiction to review the denial of the claims for the foregoing reasons we shall deny respondent’s motions to dismiss appropriate orders will be issued sec_7623 provides as follows appendix sec_7623 awards to whistleblowers - in general -if the secretary proceeds with any administrative or judicial action described in subsection a based on information brought to the secretary’s attention by an individual such individual shall sub- ject to paragraph receive as an award at least percent but not more than percent of the collected_proceeds resulting from the action or from any settlement in response to such action the determination of the amount of such award by the whistleblower office shall depend upon the extent to which the individual substantially contributed to such action award in case of less substantial contribution - a in general -in the event the action described in paragraph is one which the whistleblower office determines to be based prin- cipally on disclosures of specific allegations other than information provided by the individual described in paragraph resulting from a judicial or administrative hearing from a governmental report hearing audit or investigation or from the news media the whistle- verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner blower office may award such sums as it considers appropriate but in no case more than percent of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action including any related actions or from any settlement in response to such action taking into account the significance of the individual’s information and the role of such individual and any legal_representative of such individual in contributing to such action b nonapplication of paragraph where individual is original source of information -subparagraph a shall not apply if the information resulting in the initiation of the action described in para- graph was originally provided by the individual described in para- graph reduction in or denial of award -if the whistleblower office determines that the claim for an award under paragraph or is brought by an individual who planned and initiated the actions that led to the underpayment_of_tax or actions described in subsection a then the whistleblower office may appropriately reduce such award if such individual is convicted of criminal conduct arising from the role described in the preceding sentence the whistleblower office shall deny any award appeal of award_determination -any determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter application of this subsection -this subsection shall apply with respect to any action- a against any taxpayer but in the case of any individual only if such individual’s gross_income exceeds dollar_figure for any taxable_year subject_to such action and b if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure additional rules - a no contract necessary -no contract with the internal rev- enue service is necessary for any individual to receive an award under this subsection b representation -any individual described in paragraph or may be represented by counsel c submission of information -no award may be made under this subsection based on information submitted to the secretary unless such information is submitted under penalty of perjury f verdate 0ct date jkt po frm fmt sfmt v files cooper sheila
